Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-15 have been canceled. Claims 16-25 have been withdrawn. Claims 16-32 are pending. 

Election/Restrictions
Applicant’s election without traverse of claims 26-32 in the reply filed on 08/09/2021 is acknowledged.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/661,701, 12/492,929, and 61/076,265 fails to provide adequate support or enablement in the 
Claim 27 recites “establishing with the software application a prepaid account of the user for use of the vehicles.” There is no support for this limitation in the above listed applications from which this current application depends. The specifications merely recite “After the ride ends, the client's account (or the credit card/prepaid card) is billed or charged automatically for the service.” [85] in 15/359,921; [84] in 12/492,929; and the concept is not mentioned at all in the specification of 61/076,265.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 27 recites “establishing with the software application a prepaid account of the user for use of the vehicles.” There is no support for this limitation in the current Applicant’s specification. The specification merely recites “After the ride ends, the client's account (or the credit card/prepaid card) is billed or charged automatically for the service.” [84]; and “Once the EMP application is downloaded, the end user/client can choose to register for ongoing EMP/CES services via EMP registration module 415, or can simply enter their payment information for a one time use without registration, via one time payment module 416. If the client chooses to register for ongoing services, the CES server obtains and stores registration information such as payment method/billing information, home locations, frequent pick up locations, and contact information in the registered client database 418. The CES backend server also includes stored information on fleet or transportation affiliates in database 420”. The citation in the specification do not provide support for establishing with the software application a prepaid account of the user for use of the vehicles.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 27 recites the limitation establishing with the software application a prepaid account of the user for use of the vehicles. The limitation should likely read “the prepaid account” if referring back to the prepaid account in claim 26. For purposes of examination, Examiner is interpreting the prepaid account mentioned in claim 27 to be the same prepaid account mention in claim 26.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 26-32 recite a method (i.e. process). Therefore claims 26-32 fall within one of the four statutory categories of invention.
Independent claim 26 recites the limitation of storing the locations of the plurality of vehicles; displaying in real time the vehicle locations on a touchscreen; selecting by the user with the touchscreen a specific vehicle from the plurality of vehicles; requesting by said selecting by the user the dispatch of the selected vehicle to the location of the user; dispatching the selected vehicle to the user location; transporting the user with the selected vehicle to a user-selected location; and automatically debiting prepaid account of the user after said transporting. The limitations correspond to certain methods of 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a software application, smartphone having a touchscreen, and server. The smartphone and touchscreen amounts to linking the judicial exception to a particular field of use. The server and smartphone are also recited at a high-level of generality performing the above-mentioned limitations, and amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, and linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 27-32 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, claims 27-32 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 26, 28-30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mashinsky (2006/0059023) in view of “Rival Manufacturers Chasing the iPhone” (Fackler, 2007) further in view of Novik (US 6,339,745).

Claim 26: A method for managing a plurality of vehicles for personal transportation of users, comprising: 
providing a software application for a smartphone having a touchscreen, the software application being adapted and configured to communicate with a server of a transportation company managing a plurality of vehicles; (Mashinsky ‘9023 ¶0024 disclosing an application with a driver and customer interface, the app server comprising software; computers connected to the internet; the customer interface is accessible via computer phone or wireless device such as Palm VII, Blackberry, etc.) customer interface accessible by a user or reservation 
Regarding the limitation of the smartphone having a touchscreen, Mashinsky discloses a smartphone, and a PDA that has a touchscreen, but a smartphone that includes a touchscreen. Fackler discloses in the NY Times article “Rival Manufacturers Chasing the iPhone” the iPhone having a full-scale internet browser and distinctive touchscreen. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a smartphone having a touchscreen as taught by Fackler in the system of Mashinsky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Mashinsky, as modified above, discloses the following limitation:
storing on the server the locations of the plurality of vehicles; (Mashinsky ¶0028 disclosing the devices pin-points location information and forwards the information to the customers, traces vehicles)

Mashinsky discloses determining the location of vehicles, but does not explicitly disclose displaying in real time the vehicle locations on a touchscreen of a user smartphone operating the software application. Novik does:
displaying in real time the vehicle locations on a touchscreen of a user smartphone operating the software application; (Novik Col. 10, Ln. 59-65 disclosing real-time tracking of the vehicle; the user selected and tracks the vehicle)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include displaying in real time the vehicle locations as taught by Novik in the system of Mashinsky in view of Fackler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Regarding the limitation of the smartphone having a touchscreen, see above limitation and rational to combine the Fackler reference.

Mashinsky, as modified above, discloses the following limitations:
selecting by the user with the touchscreen a specific vehicle from the plurality of vehicles; (Mashinsky ‘9023 ¶0041 disclosing the user selecting the driver and car type; ¶0051 disclosing the controller received user selection based on the sorted data displayed to the user such as car size and type; ¶0042 disclosing the server access the database of available vehicles, matched information is returned to the customer for validation and if the customer accepts (selects vehicle) the system charges the customer)
requesting to the server by said selecting by the user the dispatch of the selected vehicle to the location of the user; dispatching the selected vehicle to 
transporting the user with the selected vehicle to a user-selected location; (Mashinksy ¶0013 disclosing receiving transportation service in accordance with the travel request confirmation)
and automatically debiting by the server a prepaid account of the user after said transporting. (Mashinsky ¶0022 disclosing the appropriate payment being deducted from the customer’s account and posted to the specific driver of the cab providing the taxi ride; ¶0042 disclosing the server access the database of available vehicles, matched information is returned to the customer for validation and if the customer accepts the system charges the customer)

Claim 28: The method of claim 26 which further comprises automatically transmitting the location of the user by the software application to the server. (Mashinsky ¶0029 disclosing origin data submitted by the user; the server storing existing reservations and matches the customer located near the anticipated destination 

Claim 29: The method of claim 26 
Mashinsky discloses determining the locations of transport vehicles, but does not explicitly disclose displaying the vehicle locations is on a street map. Novik does:
wherein said displaying the vehicle locations is on a street map. (Novik Fig. 8 and Col.9, Ln. 60-Col. 10, Ln. 6 disclosing a map indicating the position of the vehicle, even while the vehicle is being tracked while moving; the maps show the streets/street names as well)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include displaying the vehicle locations is on a street map as taught by Novik in the system of Mashinsky in view of Fackler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claim 30: The method of claim 26 which further comprises
Mashinsky discloses communicating a transport request to the system, but does not explicitly disclose contacting the driver of the selected vehicle by the user by touching the touchscreen. Novik does:
 contacting the driver of the selected vehicle by the user by touching the touchscreen. (Novik Col. 13, Ln. 10-12 disclosing whatever vehicles in the fleet 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include contacting the driver of the selected vehicle as taught by Novik in the system of Mashinsky in view of Fackler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Regarding the limitation of the smartphone having a touchscreen, see above limitation and rational to combine the Fackler reference.

Claim 32: The method of claim 26 which further comprises displaying on the touchscreen the types of vehicles in the plurality of vehicles for selection by the user and dispatching a selected type of vehicle to the user location. ((Mashinsky ‘9023 ¶0041 disclosing the user selecting the driver and car type; ¶0051 disclosing the controller received user selection based on the sorted data displayed to the user such as car size and type
Regarding the limitation of the smartphone having a touchscreen, see above limitation and rational to combine the Fackler reference.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mashinsky (2006/0059023) in view of “Rival Manufacturers Chasing the iPhone” (Fackler, 2007) further in view of Novik (US 6,339,745) further in view of Yang (KR 2017-0058688 A).

Claim 27: The method of claim 26 which further comprises 
Mashinsky discloses that appropriate payment is deducted from the customer’s account, but does not explicitly disclose establishing with the software application a prepaid account of the user for use of the vehicles. Yang does:
establishing with the software application a prepaid account of the user for use of the vehicles. (Yang pg. 5, paragraph 6 disclosing a prepaid taxi fare application; pg. 8, paragraph 9 disclosing a taxi fare settlement process may be performed by sending money to a taxi driver’s financial account after deducting a predetermined prepaid taxi usage fee from the taxi prepaid fare)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include establishing with the software application a prepaid account of the user for use of the vehicles as taught by Yang in the system of Mashinsky in view of Fackler further in view of Novik, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the .  

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mashinsky (2006/0059023) in view of “Rival Manufacturers Chasing the iPhone” (Fackler, 2007) further in view of Novik (US 6,339,745) further in view of Hinrichs (2007/0198276).

Claim 31: The method of claim 30 
Mashinsky discloses communicating a transport request to the system, but does not explicitly disclose contacting the driver of the selected vehicle by the user by touching the touchscreen, wherein said touching the touchscreen is touching an icon representing the selected vehicle. Hinrichs does:
wherein said touching the touchscreen is touching an icon representing the selected vehicle. (Hinrichs ¶0028 disclosing an interested party clicking the selected vehicle symbol or item on the terminal and causing the driver to receive a message that a rideshare between point x and point y has been requested)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include contacting the driver of the selected vehicle by the user by touching the touchscreen, wherein said touching the touchscreen is touching an icon representing the selected vehicle as taught by Hinrichs in the system of Mashinsky in view of Fackler further in view of Novik, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 
Regarding the limitation of the smartphone having a touchscreen, see above limitation and rational to combine the Fackler reference.		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628